EXAMINER’S COMMENT
Applicants’ response dated 07/29/2021 has been entered. 
The previous rejections of claims 27-28, 34, 39, and 41 under (i) 35 U.S.C. § 101, (ii) 35 U.S.C. § 112, and (iii) 35 U.S.C. § 103 have been withdrawn in light of Applicants’ amendments and accompanying arguments; see in particular Applicants’ Remarks dated 07/29/2021, pages 5-8. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the instant claims are directed to method(s) of increasing biomass of a dicot plant, which comprise(s) modulating the level of Clavata3/Endosperm Surrounding Region (ESR)-related CLE 42 (CLE 42) in the plant, by transforming into a cell of the plant: (i) a recombinant genetic construct comprising a heterologous regulatory sequence or a heterologous restriction site and a nucleic acid molecule that is at least 90% identical to the nucleotide sequence of CLE42 of SEQ ID NO:24, and comprises an amino acid sequence of amino acids 124 to 137 of SEQ ID NO:24 and a hydrophobic domain at the amino terminus, in combination with (ii) a recombinant genetic construct comprising a heterologous regulatory sequence or a heterologous restriction site and a nucleic acid molecule that is at least 90% identical to the nucleotide sequence of Phloem Intercalating with Xylem (PXY) of SEQ ID NO:27. The prior art fails to teach or reasonably suggest the claimed method(s). 

	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

SUMMARY
Claims 27-28, 34, 39, and 41 are allowed. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663